DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020, 01/22/2021 and 08/27/2021 was filed after the mailing date of the Application on 09/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 1, “the second seal surface” should read --the second body surface--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume (US 2014/0070127) and in view of McIntire et al. (US 6,701,955).
With regards to claim 1:
	Blume discloses (refer to Fig.1 below) a valve member for an inlet or outlet valve assembly of a reciprocating pump assembly, the valve member comprising:

 	wherein the valve body defines a body axis and an annular cavity (AC) that is positioned between the first body surface and the second body surface; and
 	a seal member (Seal Assembly) positioned at least partially within the annular cavity (AC) of the valve body such that an outer seal portion of the seal member extends between the first body surface (FB) and the second body surface (SB) of the valve body, 
 	wherein the outer seal portion of the seal member comprises a first seal surface (FS) and a second seal surface (SS), wherein the first seal surface (FS) extends between the first body surface (FB) and the second seal surface (SS).
 	Blume does not disclose the first body surface (FB), the first seal surface (FS), and the second seal surface (SS) extend at different angles relative to the body axis.
 	McIntire et al. discloses (refer to Fig. 2 below) a valve member for an inlet or outlet valve assembly of a reciprocating pump assembly, the valve member comprising:
 	a valve body (30) comprising a first body surface (32) and a second body surface (72) that extend circumferentially about the valve body, 
 	wherein the valve body defines a body axis a cavity (CV) that is positioned between the first body surface (32) and the second body surface (72); and
 	a seal member (36) positioned at least partially within the cavity (CV) of the valve body such that an outer seal portion of the seal member extends between the first body surface (32) and the second body surface (72) of the valve body, 

 	wherein the first body surface (32), the first seal surface (35), and the second seal surface (70) extend at different angles relative to the body axis.

    PNG
    media_image1.png
    943
    936
    media_image1.png
    Greyscale

Fig. 1 	
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal member (Seal assembly) of Blume to have the outer seal portion profile as disclosed by McIntire et al. wherein the first body surface (32, 
	Blume, as modified, discloses the valve member of claim 1.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (TS)][AltContent: textbox (L)][AltContent: textbox (CV)]
    PNG
    media_image2.png
    693
    750
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 2:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 1, wherein, relative to a radially-extending plane, the first body surface (32) extends at a first body angle, the first seal surface (35) extends at a first seal angle, and the second seal surface (70) extends at a second seal angle, 
 	wherein the radially-extending plane extends substantially perpendicular to the body axis, 
 	wherein the first seal angle is smaller than the first body angle.
With regards to claim 4:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 2, wherein the first seal angle is smaller than the second seal angle.
With regards to claim 5:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 2, wherein the first body angle, the first seal angle, and the second seal angle are acute angles.
With regards to claim 6:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 2, wherein the first seal angle is approximately parallel to the radially-extending plane.
With regards to claim 7:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 1, wherein the first seal surface (35) offsets the first body surface (32) and the second seal surface (70) such that the second seal surface (70) is configured to contact a valve seat (24) of the valve assembly before the first body surface (32).


With regards to claim 8:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 7, wherein the first body surface (32) and the second seal surface (70) are offset by a distance, wherein the distance is measured between the first body surface (32) and a line (L) parallel to the first body surface (32) that insects a top end of the second seal surface (70).
With regards to claim 9:
 Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 1, wherein the second seal surface (70) extends proud beyond the first body surface (32) in a direction perpendicular to the first body surface (32).
With regards to claim 10:
 Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 1, wherein the outer seal portion of the seal member further comprises a third seal surface (TS) that extends between the second seal surface (70) and the second body surface (72).
With regards to claim 11:
 Blume, as modified, discloses (refer to Fig. 2 above) the valve member of claim 10, wherein the third seal surface (TS) and the second body surface (72) extend are substantially parallel to each other.
With regards to claim 12:
 Blume, as modified, discloses (refer to Fig. 1 above) the valve member of claim 1, wherein the valve body comprises a base (B) and at least one leg (L), 
wherein the base comprises 
the first body surface (FB), -3- 4847-2540-1034.1Atty. Dkt. No. 637991-1236 
the second body surface (SB), 

a bottom side that is opposite the top side and comprises a concave surface (CV), 
wherein the at least one leg (L) extends axially from the concave surface (CV) of the bottom side of the base (B).
With regards to claim 13:
 Blume, as modified, discloses (refer to Fig. 1 and 2 above) a valve assembly for a reciprocating pump assembly, the valve assembly comprising: 
a valve seat (valve seat, 20); and 
a valve member (valve body, 30) configured to sealingly engage the valve seat, the valve member comprising 
a valve body comprising a first body surface (FB, 32) and a second body surface (SB, 72) that extend circumferentially about the valve body, 
wherein the valve body defines a body axis and an annular cavity (AC) that is positioned between the first body surface (FB) and the second body surface (SB), and a seal member (Seal assembly, 36) positioned at least partially within the annular cavity of the valve body such that an outer seal portion of the seal member extends between the first body surface (FB, 32) and the second body surface (SB, 72) of the valve body, 
wherein the outer seal portion of the seal member comprises a first seal surface (FS, 35) and a second seal surface (SS, 70), wherein the first seal surface (FS, 35) extends between the first body surface (FB, 32) and the second seal surface (SS, 70), 
wherein the first body surface (FB), the first seal surface (FS), and the second seal surface (SS) extend at different angles relative to the body axis.

With regards to claim 14:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 13, wherein, relative to a radially-extending plane, the first body surface (FB) extends at a first body angle, the first seal surface (FS) extends at a first seal angle, and the second seal surface (SS) extends at a second seal angle, 
 	wherein the radially-extending plane extends substantially perpendicular to the body axis, -4- 4847-2540-1034.1Atty. Dkt. No. 637991-1236 
 	wherein the first seal angle is smaller than the first body angle.
With regards to claim 16:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 14, wherein the first seal angle is smaller than the second seal angle.
With regards to claim 17:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 14, wherein the first body angle, the first seal angle, and the second seal angle are acute angles.
With regards to claim 18:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 14, wherein the first seal angle is approximately parallel to the radially-extending plane.
With regards to claim 19:
 	Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 13, wherein the first seal surface (FS, 35) offsets the first body surface (FB, 32) and the second seal surface (SS, 70) such that the second seal surface (SS, 70) is configured to contact the valve seat (VS, 24) of the valve assembly before the first body surface (FB, 32).

With regards to claim 20:
 Blume, as modified, discloses (refer to Fig. 2 above) the valve assembly of claim 19, wherein the first body surface (FB, 32) and the second seal surface (SS, 70) are offset by a distance, wherein the distance is measured between the first body surface (FB, 32) and a line (L) parallel to the first body surface (FB) that insects a top end of the second seal surface (SS).
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753